                                  Exhibit B
Case 4:20-cv-01713 Document 1-2 Filed on 05/15/20 in TXSD Page 1 of 30



                      INDEX OF DOCUMENTS FILED
                        WITH REMOVAL ACTION

              FELICIA ROBINSON AND TONY WOFFORD V.
                 JAMES HEUER AND JOHN/JANE DOE

        (a)   Plaintiffs’ Original Petition;

        (b)   Request for Citation on James Heur;

        (c)   Executed Citation on James K. Heuer in New Jersey;

        (d)   Letter from counsel for James K. Heuer in New Jersey regarding incorrect
              service on James K. Heuer in New Jersey;

        (e)   Executed Citation on James K. Heuer in Illinois;

        (f)   Defendant James K. Heuer’s Original Answer;

        (g)   Defendant James K. Heuer’s Demand for Jury Trial; and

        (h)   Docket Sheet
                             Exhibit B
Case 4:20-cv-01713 Document 1-2 Filed on 05/15/20 in TXSD Page 2 of 30
                             Exhibit B
Case 4:20-cv-01713 Document 1-2 Filed on 05/15/20 in TXSD Page 3 of 30
                             Exhibit B
Case 4:20-cv-01713 Document 1-2 Filed on 05/15/20 in TXSD Page 4 of 30
                             Exhibit B
Case 4:20-cv-01713 Document 1-2 Filed on 05/15/20 in TXSD Page 5 of 30
                             Exhibit B
Case 4:20-cv-01713 Document 1-2 Filed on 05/15/20 in TXSD Page 6 of 30
                             Exhibit B
Case 4:20-cv-01713 Document 1-2 Filed on 05/15/20 in TXSD Page 7 of 30
                             Exhibit B
Case 4:20-cv-01713 Document 1-2 Filed on 05/15/20 in TXSD Page 8 of 30
                             Exhibit B
Case 4:20-cv-01713 Document 1-2 Filed on 05/15/20 in TXSD Page 9 of 30

                 2020-13904 / Court: 080
                             Exhibit B
Case 4:20-cv-01713 Document 1-2 Filed on 05/15/20 in TXSD Page 10 of 30             3/25/2020 2:08 PM
                                                         Marilyn Burgess - District Clerk Harris County
                                                                              Envelope No. 41917182
                                                                                    By: Keeley Hodgins
                                                                             Filed: 3/25/2020 2:08 PM
                             Exhibit B
Case 4:20-cv-01713 Document 1-2 Filed on 05/15/20 in TXSD Page 11 of 30
                             Exhibit B
Case 4:20-cv-01713 Document 1-2 Filed on 05/15/20 in TXSD Page 12 of 30
                             Exhibit B
Case 4:20-cv-01713 Document 1-2 Filed on 05/15/20 in TXSD Page 13 of 30
                             Exhibit B
Case 4:20-cv-01713 Document 1-2 Filed on 05/15/20 in TXSD Page 14 of 30             4/20/2020 6:06 PM
                                                         Marilyn Burgess - District Clerk Harris County
                                                                              Envelope No. 42431162
                                                                                    By: Keeley Hodgins
                                                                             Filed: 4/20/2020 6:06 PM
                             Exhibit B
Case 4:20-cv-01713 Document 1-2 Filed on 05/15/20 in TXSD Page 15 of 30
                                            Exhibit B
      Case 4:20-cv-01713 Document 1-2 Filed on 05/15/20 in TXSD Page 16 of 30                              5/11/2020 8:37 AM
                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                     Envelope No. 42866804
                                                                                                               By: Iliana Perez
                                                                                                    Filed: 5/11/2020 8:37 AM

                                     CAUSE NO. 2020-13904

FELICIA ROBINSON AND                                   §         IN THE DISTRICT COURT OF
TONY WOFFORD                                           §
                                                       §
VS.                                                    §         HARRIS COUNTY, TEXAS
                                                       §
JAMES HEUR AND JOHN/JANE DOE                           §         80TH JUDICIAL DISTRICT

                                    DEFENDANT'S ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

        Defendant JAMES HEUER (incorrectly named as “James Heur”) files this Answer to

Plaintiffs’ Petition and all subsequent supplemental and/or amended petitions filed against her and

would respectfully show the Court and Jury as follows:

                                                  I.

        Pursuant to the provisions of Rule 92 of the Texas Rules of Civil Procedure, Defendant

denies each and every, all and singular, the allegations contained in Plaintiffs’ Petition, and demands

strict proof thereof.

                                                  II.

        Defendant avers that he is not a proper party to this lawsuit. More specifically, Defendant

was not the driver involved in the subject accident and was not the owner of the vehicle involved in

the subject accident. Defendant further avers that he was the victim of identity theft and has filed

reports with law enforcement agencies and credit bureaus accordingly. Defendant never purchased

the vehicle involved in the subject accident. Defendant lives in Illinois and has continuously done so

since he got out of the Navy in 1991. He has never lived in Texas and has never been involved in an

automobile accident in Texas. Defendant is not even of the same race or in the same age group as

the purported driver involved in the subject accident. Upon information and belief, Defendant
                                           Exhibit B
    Case 4:20-cv-01713 Document 1-2 Filed on 05/15/20 in TXSD Page 17 of 30



believes the name of the subject driver is “Christopher Edward Johnson.” For these reasons,

Plaintiffs cannot recover any damages in the capacity in which Defendant has been sued.

                                                 III.

       Defendant further asserts that Plaintiffs’ rights to recover medical expenses are limited by the

provisions of TEX. CIV. PRAC. & REM. CODE §41.0105, to the extent the Plaintiffs’ health care

providers billed more than was actually paid or incurred for Plaintiffs’ medical treatment.

                                                 IV.

       Defendant asserts that the accident was proximately caused by the negligence of a third party

over whom Defendant had no control.

                                                 V.

       This accident was caused by the negligence of John Doe and/or Jane Doe for inattention

while driving and rear-ending the vehicle occupied by Plaintiffs.

                                                 VI.

       With respect to Plaintiffs’ negligence per se claim, that claim being expressly and wholly

denied, Defendant would show that the statutory bases of such claim are not ones for which tort

liability may be imposed when violated, do not establish or create a different standard than common

law ordinary care, and, to the extent applicable, were not the proximate cause of Plaintiffs’ injuries

when allegedly violated.

                                                VII.

       Pleading further and in the alternative, and with respect to Plaintiffs’ gross

negligence/exemplary damages claim, that claim being expressly and wholly denied, Defendant

would show that Plaintiffs’ injuries did not result from gross negligence attributable to Defendant.

                                                VIII.
                                           Exhibit B
    Case 4:20-cv-01713 Document 1-2 Filed on 05/15/20 in TXSD Page 18 of 30



       Pleading further and in the alternative, and with respect to the Plaintiffs’ claim seeking

punitive or exemplary damages herein, Defendant asserts the limitations of Chapter 41 of the Civil

Practice and Remedies Code.

                                                 IX.

       For any claims for punitive damages and/or prejudgment interest, Defendant invokes the

limitations on punitive damages and prejudgment interest contained in Sections 41.007 and 41.008

of the Texas Civil Practices and Remedies Code. Pursuant to Section 41.008 of the Texas Civil

Practices and Remedies Code, such limitations may not be known to the jury.

                                                 X.

       Defendant asserts that he did not entrust his vehicle to John Doe and/or Jane Doe, a reckless

and/or incompetent driver, as alleged by Plaintiffs. Defendant further denies that, to the extent

applicable, he was aware that John Doe and/or Jane Doe, an allegedly reckless and/or incompetent

driver, had possession of a vehicle registered in the name of Defendant.

                                                 XI.

       Pleading further and in the alternative, Defendant would show that the occurrence in

question, as well as the damages complained of, were proximately caused, in whole or in part, by the

acts, omissions, fault, negligence, or other conduct of third parties or persons or entities over whom

Defendant has no right of control nor for whom Defendant is legally responsible. Accordingly,

Defendant is entitled to a jury instruction on sole proximate cause and new and independent or

superseding cause.

                                                XII.

       Pleading further and in the alternative, Defendant would show that in the event he is found

liable to Plaintiffs, any such liability being expressly denied, then, in that event, Defendant would
                                             Exhibit B
    Case 4:20-cv-01713 Document 1-2 Filed on 05/15/20 in TXSD Page 19 of 30



show that he is entitled to a reduction for the negligence, liability, fault, or other conduct which is

attributable to any other party in accordance with the Doctrine of Comparative Fault or Causation as

enunciated by the Supreme Court of the State of Texas.

                                                  XIII.

        Pleading further and in the alternative, Defendant would show that in the event that he is

found liable to Plaintiffs, any such liability being expressly denied, then, in that event, Defendant

says that he is entitled to contribution, credit, and/or indemnity, as provided by the laws and statutes

of the State of Texas, including, but not limited to, the provisions of Chapter 32 and Chapter 33 of

the Texas Civil Practice and Remedies Code, as well as other applicable laws and statutes.

                                                  XIV.

        Pleading further and in the alternative, Defendant would show that Plaintiffs failed to

mitigate their damages as required under applicable law.

                                                  XV.

        Defendant reserves the right to amend this Answer pursuant to the said Rules of Civil

Procedure.

        For these reasons, Defendant prays that he be released and discharged of the charges filed

against him, that Plaintiffs take nothing by reason of this suit, and for such other and further relief to

which Defendant may be justly entitled and for which Defendant will forever pray.
                                            Exhibit B
    Case 4:20-cv-01713 Document 1-2 Filed on 05/15/20 in TXSD Page 20 of 30



                                               Respectfully submitted,

                                               GERMER PLLC



                                               By:
                                                       GREGORY M. HOWARD
                                                       State Bar No. 24042989
                                                       ghoward@germer.com
                                                       2929 Allen Parkway, Suite 2900
                                                       Houston, Texas 77019
                                                       (713) 650-1313 – Telephone
                                                       (713) 739-7420 – Facsimile

                                               ATTORNEY FOR DEFENDANT,
                                               JAMES HEUER


                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served on all counsel in
accordance with Rules 21 and 21a of the Texas Rules of Civil Procedure, on this 11th day of May,
2020.




                                               GREGORY M. HOWARD
                             Exhibit B
Case 4:20-cv-01713 Document 1-2 Filed on 05/15/20 in TXSD Page 21 of 30
5/11/2020                                           Summary Filling
                 Case 4:20-cv-01713 Document 1-2 Filed on 05/15/20
                                                                     Exhibit B
                                                                    in TXSD Page 22 of 30


            Envelope ID :42866804


   Case Number : 202013904


   Case Type

   Jurisdiction : Harris County - 80th Civil District Court                    Case Category : Civil - Injury or Damage

   Case Type : Motor Vehicle Accident                                          Filer Type : Attorney

   Payment Account : File & ServeXpress CC                                     Attorney : Gregory Howard

   Case Number : 202013904

   Client Matter ID : 101551                                                   Date Filed : 5/11/2020 08:37:02 AM




   Parties               5

             Sending Party                            Party Type                           Name                            Address

                                           Defendant / Respondent              DOE JANE

                                           Defendant / Respondent              DOE JOHN

                                           Defendant / Respondent              HEUR JAMES

                                           Plaintiff / Petitioner / Old Name   WOFFORD TONY

                                           Plaintiff / Petitioner / Old Name   ROBINSON FELICIA




   Documents

                Filing         Filing          Original        Converted       Stamped         Optional     Document      Document
    Status                                                                                                                              Fees
                Code         Description      Document         Document        Document        Services     Category      Description




                                                                                                                                               1/3
5/11/2020                                          Summary Filling
                Case 4:20-cv-01713 Document 1-2 Filed on 05/15/20
                                                                  Exhibit B
                                                                   in TXSD Page 23 of 30
                Filing      Filing          Original        Converted          Stamped          Optional    Document           Document
    Status                                                                                                                                     Fees
                Code      Description      Document         Document           Document         Services    Category           Description

               Answer/
               Respon
   Submitt     se / Wai
                                                                                                           Answer to Or
   ed          ver (Le    Defendant's A   ROBINSON-                                                                          Defendant's A
                                                                                                           iginal Petitio                     $0.00
               ad Doc     nswer           Answer.pdf                                                                         nswer
   cancel                                                                                                  n
               ument)
               Note to
               Clerk:

               Answer/
               Respon
                                          ROBINSON-
               se / Wai
                                          Unsworn Ver                                                                        Unsworn Verifi
               ver (Att   Defendant's A
                                          ification of Ja                                                  Affidavits        cation of Jame
               achmen     nswer
                                          mes Heuer.p                                                                        s Heuer
               ts)
                                          df
               Note to
               Clerk:

               No Fee
               Docum
   Submitt     ents (Le                   ROBINSON-
   ed                     Demand for J                                                      Jury Fee(1                       Demand for J
               ad Doc                     Jury Deman                                                       Jury Charge                        $40.00
                          ury Trial                                                         * $40.00)                        ury Trial
   cancel      ument)                     d.pdf
               Note to
               Clerk:



  Responsible for Filing Fees : HEUR JAMES
  Send Accepted Notifications To:

   Service Contact 5

                                    Email                              Service
      EServe         Name                            Address                          Public           Attached To          Status     Date Opened
                                   Address                           Contact Fee

                   Amber Zay     azayas@ger
        No                                                                                Yes         HEUR JAMES                       Unopened
                   as            mer.com

                   Christine H   chernandez@
        Yes                                                                               Yes         HEUR JAMES        Sent           Unopened
                   ernandez      germer.com

                   Cynthia W     cwallace@ger
        No                                                                                Yes         HEUR JAMES                       Unopened
                   allace        mer.com

                   Greg Howa     ghoward@ger
        No                                                                                Yes         HEUR JAMES                       Unopened
                   rd            mer.com

                                 Litigation@the
                   Husein Ha                                                                          ROBINSON F
        Yes                      hadilawfirm.co                                           Yes                           Sent           Unopened
                   di                                                                                 ELICIA
                                 m




   Fees Calculation

   Allowance Charge Reason                                                                                   Amount

                                                     Case Initiation Fee($)                                   $0.00

                                                               Filing Fee($)                                  $0.00

                                                               Filing Fee($)                                  $0.00

                                                                                                                                                       2/3
5/11/2020                                        Summary Filling
              Case 4:20-cv-01713 Document 1-2 Filed
                                                    Exhibit B
                                                    on 05/15/20  in TXSD Page 24 of 30
   Allowance Charge Reason                                            Amount

                                     Optional Service Fee($)           $40.00

                                       Total Service Fees($)           $0.00

                                   Total Service Tax Fees($)           $0.00

                                        Convenience Fee($)             $1.23

                               Total Provider Service Fees($)          $2.24

                                  Total Provider Tax Fees($)           $0.18

                                 Total Court Service Fees($)           $0.00

                                   Total Mail Service Fees($)          $0.00

                                               Total Fees($)           $43.65




                                                                                         3/3
                                          Exhibit B
      Case 4:20-cv-01713 Document 1-2 Filed on 05/15/20 in TXSD Page 25 of 30                           5/11/2020 8:37 AM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 42866804
                                                                                                            By: Iliana Perez
                                                                                                 Filed: 5/11/2020 8:37 AM

                                    CAUSE NO. 2020-13904

FELICIA ROBINSON AND                                §           IN THE DISTRICT COURT OF
TONY WOFFORD                                        §
                                                    §
VS.                                                 §           HARRIS COUNTY, TEXAS
                                                    §
JAMES HEUR AND JOHN/JANE DOE                        §           80TH JUDICIAL DISTRICT

                                 DEMAND FOR JURY TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, JAMES HEUER (incorrectly named as “James Heur”), Defendant

herein and demands a trial by jury. The requisite jury fee is being tendered with the filing of this

demand.

        WHEREFORE, PREMISES CONSIDERED, Defendant requests that the Court grant a

trial by jury.

                                              Respectfully submitted,

                                              GERMER PLLC



                                              By:
                                                        GREGORY M. HOWARD
                                                        State Bar No. 24042989
                                                        ghoward@germer.com
                                                        2929 Allen Parkway, Suite 2900
                                                        Houston, Texas 77019
                                                        (713) 650-1313 – Telephone
                                                        (713) 739-7420 – Facsimile

                                              ATTORNEY FOR DEFENDANT,
                                              JAMES HEUER
                                        Exhibit B
   Case 4:20-cv-01713 Document 1-2 Filed on 05/15/20 in TXSD Page 26 of 30



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served on all
counsel in accordance with Rules 21 and 21a of the Texas Rules of Civil Procedure, on this 11th
day of May, 2020.




                                           GREGORY M. HOWARD
5/11/2020                                           Summary Filling
                 Case 4:20-cv-01713 Document 1-2 Filed on 05/15/20
                                                                     Exhibit B
                                                                    in TXSD Page 27 of 30


            Envelope ID :42866804


   Case Number : 202013904


   Case Type

   Jurisdiction : Harris County - 80th Civil District Court                    Case Category : Civil - Injury or Damage

   Case Type : Motor Vehicle Accident                                          Filer Type : Attorney

   Payment Account : File & ServeXpress CC                                     Attorney : Gregory Howard

   Case Number : 202013904

   Client Matter ID : 101551                                                   Date Filed : 5/11/2020 08:37:02 AM




   Parties               5

             Sending Party                            Party Type                           Name                            Address

                                           Defendant / Respondent              DOE JANE

                                           Defendant / Respondent              DOE JOHN

                                           Defendant / Respondent              HEUR JAMES

                                           Plaintiff / Petitioner / Old Name   WOFFORD TONY

                                           Plaintiff / Petitioner / Old Name   ROBINSON FELICIA




   Documents

                Filing         Filing          Original        Converted       Stamped         Optional     Document      Document
    Status                                                                                                                              Fees
                Code         Description      Document         Document        Document        Services     Category      Description




                                                                                                                                               1/3
5/11/2020                                          Summary Filling
                Case 4:20-cv-01713 Document 1-2 Filed on 05/15/20
                                                                  Exhibit B
                                                                   in TXSD Page 28 of 30
                Filing      Filing          Original        Converted          Stamped          Optional    Document           Document
    Status                                                                                                                                     Fees
                Code      Description      Document         Document           Document         Services    Category           Description

               Answer/
               Respon
   Submitt     se / Wai
                                                                                                           Answer to Or
   ed          ver (Le    Defendant's A   ROBINSON-                                                                          Defendant's A
                                                                                                           iginal Petitio                     $0.00
               ad Doc     nswer           Answer.pdf                                                                         nswer
   cancel                                                                                                  n
               ument)
               Note to
               Clerk:

               Answer/
               Respon
                                          ROBINSON-
               se / Wai
                                          Unsworn Ver                                                                        Unsworn Verifi
               ver (Att   Defendant's A
                                          ification of Ja                                                  Affidavits        cation of Jame
               achmen     nswer
                                          mes Heuer.p                                                                        s Heuer
               ts)
                                          df
               Note to
               Clerk:

               No Fee
               Docum
   Submitt     ents (Le                   ROBINSON-
   ed                     Demand for J                                                      Jury Fee(1                       Demand for J
               ad Doc                     Jury Deman                                                       Jury Charge                        $40.00
                          ury Trial                                                         * $40.00)                        ury Trial
   cancel      ument)                     d.pdf
               Note to
               Clerk:



  Responsible for Filing Fees : HEUR JAMES
  Send Accepted Notifications To:

   Service Contact 5

                                    Email                              Service
      EServe         Name                            Address                          Public           Attached To          Status     Date Opened
                                   Address                           Contact Fee

                   Amber Zay     azayas@ger
        No                                                                                Yes         HEUR JAMES                       Unopened
                   as            mer.com

                   Christine H   chernandez@
        Yes                                                                               Yes         HEUR JAMES        Sent           Unopened
                   ernandez      germer.com

                   Cynthia W     cwallace@ger
        No                                                                                Yes         HEUR JAMES                       Unopened
                   allace        mer.com

                   Greg Howa     ghoward@ger
        No                                                                                Yes         HEUR JAMES                       Unopened
                   rd            mer.com

                                 Litigation@the
                   Husein Ha                                                                          ROBINSON F
        Yes                      hadilawfirm.co                                           Yes                           Sent           Unopened
                   di                                                                                 ELICIA
                                 m




   Fees Calculation

   Allowance Charge Reason                                                                                   Amount

                                                     Case Initiation Fee($)                                   $0.00

                                                               Filing Fee($)                                  $0.00

                                                               Filing Fee($)                                  $0.00

                                                                                                                                                       2/3
5/11/2020                                        Summary Filling
              Case 4:20-cv-01713 Document 1-2 Filed
                                                    Exhibit B
                                                    on 05/15/20  in TXSD Page 29 of 30
   Allowance Charge Reason                                            Amount

                                     Optional Service Fee($)           $40.00

                                       Total Service Fees($)           $0.00

                                   Total Service Tax Fees($)           $0.00

                                        Convenience Fee($)             $1.23

                               Total Provider Service Fees($)          $2.24

                                  Total Provider Tax Fees($)           $0.18

                                 Total Court Service Fees($)           $0.00

                                   Total Mail Service Fees($)          $0.00

                                               Total Fees($)           $43.65




                                                                                         3/3
                                                      Exhibit B
       Case 4:20-cv-01713 Document 1-2 Filed on 05/15/20 in TXSD Page 30 of 30



HCDistrictclerk.com           ROBINSON, FELICIA vs. HEUR, JAMES                                    5/14/2020
                              Cause: 202013904   CDI: 7    Court: 080

APPEALS
No Appeals found.

COST STATMENTS
No Cost Statments found.

TRANSFERS
No Transfers found.

POST TRIAL WRITS
No Post Trial Writs found.

ABSTRACTS
No Abstracts found.

SETTINGS
No Settings found.

NOTICES
No Notices found.

SUMMARY
CASE DETAILS                                                CURRENT PRESIDING JUDGE
File Date                    3/2/2020                       Court        080th
Case (Cause) Location                                       Address      201 CAROLINE (Floor: 9)
                                                                         HOUSTON, TX 77002
Case (Cause) Status          Active - Civil
                                                                         Phone:7133686100
Case (Cause) Type            Motor Vehicle Accident
                                                            JudgeName    LARRY WEIMAN
Next/Last Setting Date       N/A
                                                            Court Type   Civil
Jury Fee Paid Date           5/11/2020



ACTIVE PARTIES
Name                                             Type                                Post Attorney
                                                                                     Jdgm
ROBINSON, FELICIA                                PLAINTIFF - CIVIL                           HADI, HUSEIN
HEUR, JAMES                                      DEFENDANT - CIVIL                           HOWARD, GREGORY
                                                                                             M
WOFFORD, TONY                                    PLAINTIFF - CIVIL                           HADI, HUSEIN
DOE, JOHN                                        DEFENDANT - CIVIL
DOE, JANE                                        DEFENDANT - CIVIL
HEUER, JAMES (INCORRECTLY NAMED AS JAMES DEFENDANT - CIVIL                                   HOWARD, GREGORY
HEUR)                                                                                        M
